Citation Nr: 0620275	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-38 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Maine Veterans' Services



ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from January 1964 
to January 1966.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine.  


FINDINGS OF FACT

1.  The veteran was exposed to a confirmed stressor in 
service.

2.  A diagnosis of PTSD is not clinically established by the 
competent evidence on file.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case.  

By a VCAA letter in June 2002, the veteran was informed of 
the notice and duty to assist provisions of the VCAA, and was 
informed of the information and evidence necessary to 
substantiate his claim for service connection for PTSD.  The 
letter informed of the bases of review and the requirements 
to sustain the claim.  By the VCAA letter the veteran was 
informed of information and evidence that he should submit 
for the claim, and the assistance VA would provide in 
obtaining evidence to support the claim.  38 C.F.R. 
§§ 3.156, 3.303, Part 4 (2005).  Also by the VCAA letters, 
the veteran was requested to submit any evidence "itself", 
and hence was constructively told to submit evidence in his 
possession.  He was also told that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.  

The VCAA letter requested that the veteran inform of VA and 
private medical sources of evidence pertinent to his claim, 
and to provide necessary authorization to obtain those 
records.  The veteran did inform of medical care providers, 
and records were sought from indicated sources, both VA and 
private.  All records obtained were associated with the 
claims folder.  

The RO informed the veteran by letters in June, July, and 
August of 2002 that the RO had been unable to obtain 
treatment records from Dale McGee, whom the veteran had 
reported to be a source of treatment.  The veteran was asked 
to obtain those records himself, and was informed again that 
it was ultimately his responsibility to obtain records to 
support his claim.  However, he did not provide those 
records.  The Board notes in this regard that "[T]he duty to 
assist is not always a one-way street.  If a veteran 
(appellant) wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence." Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).

Thus, the veteran was afforded appropriate assistance in 
obtaining indicated records, and informed of assistance from 
him required in obtaining records.  VA treatment records have 
been obtained and associated with the claims folder.  The 
veteran in November 2004 informed that there was no further 
evidence to be obtained in furtherance of his claim, and that 
he had no further evidence to submit.  Any VA development 
assistance duty under the VCAA to seek to obtain alleged 
private medical records for the claimed disability on appeal 
has been fulfilled.  

The veteran's Social Security Administration records were 
also obtained and associated with the claims folder.  

Following confirmation of an alleged stressor, the veteran 
was afforded a VA examination in August 2004 to address his 
claimed PTSD.  The examination report addressed the question 
of the presence of PTSD as related to service, based on a 
review of the claims folder and all relevant medical 
evidence.  Hence, the duty to assist by providing this 
examination has been satisfied.

The veteran submitted statements in support of his appealed 
claim.  By a VA Form 9 submitted in September 2004 he 
specifically declined the opportunity of a hearing to address 
his claim.  There is no indication that the veteran was not 
afforded appropriate opportunity to address his claim on 
appeal, or that he had a desire to further address his claim 
on appeal that has not be satisfied.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that the notice requirements in 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) must be provided to a 
claimant prior to initial RO adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, VCAA 
notice and development assistance were afforded the veteran 
prior to initial adjudication of his appealed claim.  The 
Board finds that the veteran was provided the necessary 
notice and assistance required, as discussed above, since he 
was given ample notice and opportunity to remedy deficiencies 
in the appealed claim.  The Court has recently held, 
regarding any error in such notice and assistance, that an 
error is not prejudicial when the error did not affect "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between service and the disorder which is the 
basis of claim; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim for benefits, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if entitlement to benefits is 
awarded.  Id.  Here, the Board has considered application of 
Dingess/Hartman, but finds no prejudice to the veteran 
resulting from any failure to inform of the above-noted five 
crucial elements of disability claims.  The veteran's status 
as a veteran was established and there was no denial of claim 
on that basis.  The existence of PTSD as a disorder is the 
basis of the RO's denial of claim, and the need to establish 
that diagnosis was adequately addressed in the VCAA letter 
issued in June 2002.  In the absence of the claimed 
disability, the questions of a causal link to service, degree 
of disability, and effective date are at once meaningless and 
moot.  

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

Claim for Service Connection for PTSD

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303 
(2005).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Section 4.125(a) of 38 C.F.R. incorporates the 4th 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), which 
includes the criteria for a diagnosis of PTSD.

The veteran has contended that he witnessed a mortar attack 
at a tea plantation north of Pleiku in November 1965, and 
thereafter witnessed the remains of two soldiers in a tent.  
In a November 2004 VA Form 9 and in a separate November 2004 
submitted statement, the veteran informed that he saw these 
two men who were killed in the mortar attack, but saw no 
other action in service.  Regarding symptoms, he added that 
he wished he had died instead of them, and whenever he 
thought of those two men he would then get drunk for a period 
of 20 to 30 days.  He added that he also had trouble 
sleeping.  

Service records show that the veteran was assigned to the 
Service Battery, 6th Battalion, 14th Artillery Division while 
serving in Vietnam from October 1965 to January 1966, and 
that his occupational roles at that time were ammunition 
handler and heavy truck driver.  U.S. Army Joint Services 
Records Research Center (JSRRC) (then called the U.S. Armed 
Services Center for Unit Records Research (USASCRUR)), in a 
November 2003 reply to RO query, informed that the veteran's 
14th Artillery was attached to the 1st Cavalry Division during 
the veteran's period of service in Vietnam, and that the 1st 
Cavalry Division was involved in significant combat activity 
in the vicinity of Pleiku during the period of the veteran's 
Vietnam service.  The RO obtain documentation showing that 
the 1st Cavalry Division and the veteran's 14th Artillery were 
headquartered at the Catecka Tea Plantation near Pleiku, and 
that the headquarters received a heavy mortar attack on 
November 12, 1965, with seven U.S. soldiers killed and 23 
wounded.  Thus, there is sufficient evidence of record to 
confirm the veteran's claimed inservice stressor of seeing 
two dead soldiers who died from a mortar attack on the 
Catecka Tea Plantation near Pleiku.  

The remaining question is whether the veteran had PTSD from 
the alleged stressor.  38 C.F.R. § 3.304(f).  

The veteran's VA treatment records contain a report of 
psychological testing in February 1999, finding that the 
veteran had elevated scores on several clinical scales in 
patterns often seen in those suffering from PTSD.  However, 
the treating examiner concluded that while the veteran 
displayed several psychological features common to PTSD 
sufferers, those features - notably intrusive thoughts and 
suicidality - were associated in the veteran's case with the 
veteran's son's suicide, and not with events in service.  The 
psychologist suggested that the veteran be evaluated for 
possible PTSD, but did not suggest that the veteran might 
have PTSD related to his period of service.  

At a VA PTSD examination in August 2004 the veteran's history 
of alcohol abuse and depression was noted.  The examiner 
noted ongoing substance abuse in the past five years.  The 
examiner found no indication or diagnosis of PTSD within the 
veteran's treatment records.  The examiner did predicate this 
finding by noting that a single social worker assessment in 
2002 included a diagnosis of PTSD with depression, but the 
social worker failed to note the criteria for a diagnosis of 
PTSD or how the veteran met those criteria.  The examiner 
noted that instead the social worker dwelt on symptoms of 
anxiety in public and survivor guilt, which could be symptoms 
of PTSD but did not by themselves support that diagnosis.  
The Board notes that this September 2002 private social 
worker assessment did focus on the veteran's current 
difficulties, without findings, discussion, or analysis 
directed at whether the veteran met the diagnostic criteria 
for PTSD.  

The August 2004 examiner noted that the veteran reported 
thinking about the two dead men he saw in Vietnam when he was 
very depressed, but thoughts of these men were not prominent 
all the time.  The examiner also noted a thorough evaluation 
of the veteran by a psychologist in July 2001 for Social 
Security Administration (SSA) purposes, with that 
psychologist noting that the veteran had anxiety and 
nervousness since childhood with an associated speech 
impairment.  The SSA psychologist also noted that the veteran 
had intrusive thought's of his son's suicide.  However, no 
intrusive thoughts of Vietnam experiences were reported.  The 
VA examiner noted that the SSA psychologist diagnosed 
multiple mental disorders major depressive disorder, but not 
PTSD.  

Upon the August 2004 VA psychiatric examination interview, 
the veteran reported becoming depressed about his son's 
suicide.  The veteran then also replied that there were no 
other issues that bothered him.  Hence, as the examiner 
noted, the veteran did not address in-service experiences as 
being bothersome.  Following a thorough review of the record 
and examination of the veteran, the VA examiner concluded 
that the veteran presented a consistent case of major 
depressive disorder with alcohol dependence, and while the 
veteran had some symptoms consistent with PTSD, the full 
criteria required for a diagnosis of PTSD were not met.  

The Board has reviewed the claims folder as a whole and finds 
that the weight of the medical record comports with the view 
of the August 2004 VA examiner.  The Board finds the weight 
of the medical evidence against a confirmed diagnosis of PTSD 
meeting the DSM-IV diagnostic criteria.  As the August 2004 
VA examiner noted, the (September) 2002 (private) social 
worker diagnosis of PTSD was not shown to be based on the 
veteran meeting these DSM-IV diagnostic criteria.  The 
medical record as a whole fails to show that the veteran 
meets these criteria, and medical examiners who have 
carefully addressed the symptom set of the veteran and the 
disorders presented have not diagnosed PTSD.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the veteran having PTSD, and hence is against his 
having PTSD due to his confirmed in-service stressor.  Thus, 
the preponderance of the evidence is against the claim for 
service connection for PTSD, and the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.304(f); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


